The following is in response to the after-final amendment submitted on May 2, 2022, which has not been entered.  
Claim Rejections - 35 USC § 103
The rejection of claims 18, 19 and 21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boggs et al. (US 20060094733), would be withdrawn for the species cited below based on the amendments submitted. However, there are other species in the ‘733 publication which render claims 18, 19 and 21 obvious. 
 
The present application claims the following elected species:

    PNG
    media_image1.png
    199
    301
    media_image1.png
    Greyscale
.
The ‘733 publication teaches the following species:
    PNG
    media_image2.png
    338
    754
    media_image2.png
    Greyscale
, see Figure 1S, compound 237. The compositions are taught on page 69, claims 37.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046. The examiner can normally be reached Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624